Title: To George Washington from Edmund Randolph, 25 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia October 25. 1794
        
        In consequence of Mr Dandridge’s letter of the 20th instant from Bedford, the daily expresses are discontinued, and one is to go to the army only every other day.
        I should not have written now, but to inform you, that I shall have the draught in sufficient forwardness on your return; having made progress in it. Indeed if I knew your sense as to the matter, which you approve to be inserted, it would be complete for revision in a few hours. Shall I therefore beg the favor of you to let the express return immediately from the point, where he shall meet you, with the heads, which I sent you, marked with a pencil, indicating your pleasure as to them I expect that this letter will reach Carlisle to morrow evening, when I think you will be there. I have the honor, sir, to be with the highest respect, and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph.
        
       